Citation Nr: 0843280	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a separate compensable rating for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to December 1969; and from March 1970 to May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and May 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of that 
hearing is of record.

(Consideration of the appellant's claim for a rating in 
excess of 20 percent for diabetes mellitus and for 
entitlement to a separate compensable rating for diabetic 
retinopathy is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran has bilateral hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current hearing loss is the 
direct result of noise exposure sustained from firing 
automatic weapons over a period of about 15 years while on 
active duty.  The veteran's DD form 214 shows that his 
military occupational specialty (MOS) was infantryman.

The veteran served on active duty over a period of 
approximately 20 years, with about a two-month break.  During 
this time period, the veteran's hearing was tested several 
times.  Three in-service audiological evaluations 
demonstrated some degree of hearing loss.

Specifically, a February 1980 audiological evaluation shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
5
LEFT
0
0
10
20
5

The audiogram revealed 25 decibels at 6000 Hz in the right 
ear, and 35 decibels at 6000 Hz in the left ear.  The 
examiner stated that the veteran had mild high frequency 
hearing loss in the left ear.

A January 1981 audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
       
25
20
LEFT
20
30
30
30
20

The January 1981 audiogram showed hearing thresholds of 40 
decibels at 6000 Hz for both the right and left ears.

A February 1981 audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
30
LEFT
10
10
20
25
20

The audiological testing also showed 30 decibels at 6000 Hz 
for both the right and left ears.

In a report of medical history dated in April 1982, the 
veteran responded yes to the question of whether he had had 
hearing loss.

A December 2007 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
50
55
55
LEFT
5
20
45
45
50

Puretone threshold averages were 44 for the right ear and 40 
for the left ear.  The examiner stated that the veteran had 
mild bilateral sensorineural hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993)

Here, there is medical evidence of current mild bilateral 
sensorineural hearing loss as noted by the December 2007 VA 
audiological examination.  Further, the service medical 
records show an in-service loss of acuity-i.e., in-service 
audiological examinations demonstrate hearing thresholds over 
20 dB.  Hensley v. Brown.  For example, a February 1980 
audiological examination noted 25 decibels at 6000 Hz in the 
right ear, and 35 decibels at 6000 Hz in the left ear.  The 
examiner stated that the veteran had mild high frequency 
hearing loss in the left ear.  Additionally, the January 1981 
examination found left ear hearing thresholds of 30 dB at 
1000, 2000 and 3000 Hz, and also noted a hearing threshold of 
40 dB at 6000 Hz; and noted right ear thresholds of 25 dB at 
2000 and 3000 Hz, and 40 dB at 6000 Hz.  Although the 
increased thresholds were in higher frequencies, these in-
service examinations clearly demonstrate a loss of some 
hearing acuity.

In summary, because the veteran is currently diagnosed with 
bilateral sensorineural hearing loss, and the record also 
indicates an in-service loss of hearing acuity, the Board 
finds that this evidence, in conjunction with the veteran's 
MOS of infantryman, (which suggests that he was exposed to 
loud noise while in the service), and the fact that there is 
no evidence of occupational or recreational noise exposure 
after leaving the military, when taken together, demonstrate 
that current loss of acuity is likely traceable to his time 
in military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

As noted in the introduction, the veteran is pursuing a claim 
for an increased rating for diabetes mellitus, and 
entitlement to a separate compensable rating for diabetic 
neuropathy.  These issues are being remanded to the agency of 
original jurisdiction for further development and 
readjudication.  At the veteran's October 2008 Board hearing, 
the veteran mentioned that he had been seeing Dr. F. at a 
private medical clinic called the Wood Hill Medical Clinic, 
on Leesburg Road.  The veteran stated that he saw Dr. F. 
regularly, and noted that about two weeks earlier, Dr. F. 
expressed concern over the veteran's loss of weight.  The 
veteran noted that he normally weighed 211 to 218, but stated 
that when he saw Dr. F. about two weeks earlier, he had lost 
weight.  

After reviewing the evidence of record, the Board notes that 
there are no records from the Wood Hill medical clinic in the 
claims file.  Generally speaking, when VA receives a complete 
or substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources. 38 
U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).  As such, because these records are 
pertinent to the veteran's claim for an increased rating for 
diabetes mellitus, and also potentially relevant to his claim 
for a separate compensable rating for diabetic retinopathy, 
the Board finds that a remand is necessary in order to 
attempt to obtain these records.

Additionally, in September 2008, following certification of 
the veteran's appeal by the RO to the Board, additional 
medical evidence was obtained from the Montcrief Army 
Hospital, at Fort Jackson in South Carolina.  The newly 
submitted evidence consists of records dated from October 
2004 through December 2006, which includes progress notes, 
laboratory reports, and lists of the veteran's medications.  
In this regard, the Board notes that when evidence is 
received by the Board that has not been considered by the 
agency of original jurisdiction (AOJ), a remand is necessary 
absent a waiver by the veteran.  See 38 C.F.R. § 20.1304(c) 
(2008); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, on 
remand, prior to readjudicating the claim, the AOJ should 
consider the evidence submitted in September 2008.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims on appeal.  In particular, the AOJ 
should request that the veteran provide 
his dates of treatment with Dr. F. at the 
Wood Hill medical clinic, and that he 
provide the address/location of the 
clinic and a release.  (To date, the 
veteran has only stated that it is 
located on Leesburg Road).  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide copies of 
additional medical records.

2.  The AOJ should consider whether the 
newly received evidence includes any 
information that differs from the 
evidence already of record regarding the 
level of severity of the veteran's 
diabetes mellitus or any diabetic 
retinopathy, and if so, the AOJ should 
refer the claims file to the appropriate 
VA physician(s) for review and an 
examination to determine the current 
degree of severity of the veteran's 
service-connected diabetes and 
retinopathy, taking into consideration 
the pertinent rating criteria, in this 
case, 38 C.F.R. § 4.119, diagnostic code 
7913 and any applicable eye codes.  

3.  The AOJ should thereafter consider 
the issues remaining on appeal in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


